Citation Nr: 1033412	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cancer of the left kidney, 
to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February July 1946 to 
November 1947.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

This case was remanded in December 2008 for further development, 
to include development and referral to the Under Secretary for 
Benefits for an opinion in compliance with 38 C.F.R. § 3.311.  
This development having been completed, the case is now again 
before the Board.

A motion to advance this case on docket was granted by the Board.  
See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  Evidence from the service department establishes that the 
Veteran served in the Pacific Theater of Operations (PTO) from 
March 2 to October 15, 1947.  He is a recipient of the Army 
Occupation Medal - Japan, and it is documented that his duties in 
Japan with the 24th Medical Battalion involved assisting medical 
officers with the care of the sick and wounded.

2.  The veteran did not participate in a "radiation risk 
activity," as defined by VA regulations, during service.

3.  Renal cell carcinoma (cancer of the left kidney) is a 
"radiogenic disease" within the meaning of the regulations.

4.  The preponderance of the evidence is against a finding that 
the diagnosed kidney cancer is the etiological result of the 
Veteran's active service, including exposure to ionizing 
radiation, or had its onset during active service or became 
manifest within the presumptive period following.



CONCLUSION OF LAW

Renal cell carcinoma (cancer of the left kidney) is not the 
result of active service, nor may it be presumed to be the result 
of active service.  38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in March 2002, July 2003 and 
September 2003 satisfied the duty to notify provisions for the 
issue of service connection, after which the claim for service 
connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

To the extent that the various notice letters did not inform the 
Veteran of the methods in which VA assigns disability ratings and 
effective dates, as set forth below, the Board has concluded that 
the preponderance is against the Veteran's claim for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the Veteran on these 
two elements, the Board finds no prejudice to the Veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained available service 
treatment and personnel records and identified VA and non-VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's records are incomplete.  Namely, attempts to obtain 
documentation from the 24th Medical Battalion for the year 1947 
and any records of exposure to ionizing radiation for the Veteran 
were to no avail.  In letters dated in May 2009 and November 
2009, the National Archives and Records Administration (NARA) and 
the U.S. Army, respectively, explained they were unable to locate 
any records for the Veteran or his unit.  U.S. Army unit records 
contained records for the 24th Medical Battalion for World War II 
and Korean War combat periods, but not for the non-combat years.  
Records held at the U.S. Army Dosimetry Center dated back only to 
mid 1954.  However, the Veteran submitted copies of his own 
service personnel records and a lay witness statement that, in 
aggregate, established he was stationed in the PTO from March to 
October 1947, that he served with the 24th Medical Battalion in 
Japan, that the 24th Medical Battalion was stationed with the 
19th Infantry in Kyushu, Japan, and that the Veteran's duties 
included assisting medical officers in the care and treatment of 
the sick and wounded while serving in Japan.  Service personnel 
records reflect he was awarded the Army of Occupation Medal - 
Japan.  The March 2010 Radiation Review and Advisory Opinion 
obtained from the Under Secretary for Health assumed that the 
Veteran was stationed in Japan from March to October 1947.  In 
addition, the Director, Radiation and Physical Exposure, who 
provided the March 2010 opinion as to the cause of the Veteran's 
renal cancer assumed that the Veteran had been exposed to a 
radiation during service.  

A VA examination was not provided in this case.  However, a 
medical opinion as to the etiology of the Veteran's cancer 
condition was obtained, per 38 C.F.R. § 3.311.  
The medical opinion considered the Veteran's medical history, his 
in-service assertion of exposure to radiation as a medical 
worker, and a review of pertinent statistical and medical data 
concerning radiation exposure.  The Board finds that the opinion 
is supported by the evidence of record and provides adequate 
findings for adjudication of the Veteran's claim.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

All other known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file and 
the Veteran has not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

II.  Legal Criteria

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service incurrence 
or aggravation may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for certain cancers, including primary liver 
cancer and cancers of the urinary tract, if certain conditions 
are met.  For purposes of this section, the "urinary tract" means 
the kidneys, renal pelves, ureters, urinary bladder and urethra.

A threshold requirement for consideration under 38 U.S.C.A. § 
1112(c) is that the veteran participated in a "radiation- risk 
activity," which means participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period above.  38 C.F.R. § 3.309(b)(i), (ii).  
The Veteran has not contended, nor does the evidence suggest, 
that the Veteran participated in, or was present during, the 
atmospheric detonation of a nuclear device.  Rather, he contends 
that his exposure came as a result of his duties attending to 
individuals that had been exposed to radiation as a result of the 
detonation of nuclear devices at Hiroshima and Nagasaki and his 
service in Japan following the end of hostilities in World War 
II.  

Under VA regulations, the term "occupation of Hiroshima or 
Nagasaki, Japan by United States forces" means official military 
duties within 10 miles of the city limits of either city which 
were required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the Japanese 
military, rehabilitation of the infrastructure, or deactivation 
and conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(iv).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifested to a compensable degree within any presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended that the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses. 38 C.F.R. § 
3.311(a)(1).  When dose estimates provided are reported as a 
range of doses to which the veteran has been exposed, exposure at 
the highest level of the dose range will be presumed.  38 C.F.R. 
§ 3.311(a)(2).

For purposes of evaluation under 38 C.F.R. § 3.311, in cases 
containing allegations of participation in atmospheric weapons 
tests and Hiroshima and Nagasaki claims, if military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred the veteran's 
presence at the site will be conceded.  38 C.F.R. § 
3.311(a)(4)(i).  Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure if 
the information in the veteran's service records or other records 
maintained by the Department of Defense is consistent with the 
claim the veteran was present where and when the claimed exposure 
occurred.  38 C.F.R. § 3.311(a)(4)(ii).

When it has been determined that a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or other activities as 
claimed, and he subsequently develops a potentially radiogenic 
disease, the claim will be referred to the Under Secretary for 
Benefits (USB) for further consideration.  The USB is to consider 
the claim with reference to specified factors and may request an 
advisory opinion from the Undersecretary for Health.  If after 
this consideration the USB determines there is no reasonable 
possibility the veteran's disease resulted from radiation 
exposure in service, the USB shall so inform the RO in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c).

Service connection may also be granted for disease that is 
initially diagnosed after discharge from service, when all the 
evidence establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d); see Davis v. Brown, 10 Vet. App. 209 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) aff'd sub nom., Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997)). 

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a malignant tumor 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The Veteran avers that his currently diagnosed cancer of the left 
kidney is the result of his active service.  He argues that he 
was exposed to ionizing radiation while stationed in Japan, and 
that this caused his kidney cancer.  At the outset, the Board 
notes that service connection for a kidney disorder was denied in 
a January 1948 rating decision.  This decision was not appealed 
and it is therefore final.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

Private treatment records show that the Veteran was diagnosed 
with and treated for left renal cell carcinoma with left radical 
nephrectomy in November 2001.  

Available service treatment records include entries showing 
treatment for tonsillitis and frequent sore throats.  A report of 
ear, nose and throat examination shows a diagnosis of tonsillitis 
chronic hypertrophic, bilateral.  He was advised to undergo 
tonsillectomy.  His report of medical examination at discharge 
reflects that he was treated with herniorrhaphy, right, in 
February 1946 and for urticaria, generalized, in January 1945.  

Available service personnel records reflect that he was assigned 
to the PTO from March to October 1947 and that, as a member of 
the 24th Medical Battalion, he assisted medical officers in the 
care and treatment of the sick and wounded.  The Veteran's 
discharge documents reflect he was awarded the Army Occupation 
Medal - Japan.  In addition, he has submitted the statement of a 
lay witness who served with him in Japan and avers that the 
Veteran was present from shortly after December 1946 through 
until after August 1947.  Both individuals, the witness avers, 
served in medical capacities, the witness as a pharmacy tech and 
the Veteran, as a medical tech.  The witness stated they were 
attached to the 19th Infantry, which was stationed in Kyushu, 
Japan.   

In an April 2003 letter, the Defense Threat Reduction Agency 
(DTRA) observed that the Veteran arrived in Japan after July 1, 
1946.  In a May 2009 letter, the National Archives and Records 
Administration stated that U.S. Army unit records in custody did 
not include documentation on the 24th Medical Battalion for the 
year 1947.   Records were present for combat periods for World 
War II and the Korean War, but not for the non-combat years.  In 
a November 2009 letter, the U.S. Army stated that the U.S. Army 
Dosimetry Center was unable to locate any records of exposure to 
ionizing radiation for the Veteran, but noted that its records 
dated back only to mid 1954. 

The record clearly establishes the Veteran was present in Japan 
from March to October 1947, and that he assisted in the treatment 
of the sick and wounded there.  In addition, the Veteran is 
competent to say he had difficulties with his urinary function 
during active service, and that he has had such difficulties from 
then to the present.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

Moreover, kidney cancer falls within the conditions for which a 
presumption is given for radiation-exposed veterans under 38 
C.F.R. § 3.309(d)(2).  However, the Veteran's service in the PTO, 
and thus Japan, began March 2, 1947, which is after July 1, 1946 
and outside the time period defined for "radiation-risk 
activity" in the regulations.  He cannot therefore be considered 
a "radiation-exposed" Veteran within the meaning of 38 C.F.R. 
§ 3.309(d).  Therefore, presumptive service connection may not be 
granted under this regulation.  

Notwithstanding, kidney cancer is recognized as a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  As directed by the 
regulations, the RO requested review of the Veteran's claim by 
the Director of Compensation and Pension Service in January 2010.  
In February 2010, the Director of Compensation and Pension 
Service requested that the Under Secretary for Health review the 
claim and provide an opinion as to the etiology of the Veteran's 
left kidney cancer.

In March 2010, the Director, Radiation and Physical Exposures, 
provided the requested opinion.  The physician, an M.D. and 
Masters of Public Health (MPH), noted that it would be virtually 
impossible to reconstruct the Veteran's actual radiation exposure 
as a medical worker with patients suffering from the effects of 
ionizing radiation due to the nuclear weapon detonations at 
Japan.  However, it was known that medical workers caring for 
casualties at Chernobyl received less than 10 mGy (1 rad) from 
their work.  The physician explained that medical care givers 
receive radiation from patients only from particles of 
radioactive materials (fallout) still clinging to their bodies or 
clothes, or that have been internally deposited in a patient from 
inhalation, ingestion or absorption through wounds.  The medical 
caregivers at Chernobyl took care of casualties exposed only 
hours or days following fallout.  In contrast, the Veteran did 
not see patients until over 18 months following the detonation of 
the nuclear bombs in Nagasaki and Hiroshima.  The physician 
opined it was virtually inconceivable that any external fallout 
remained on his patients.  Internal radiation, particularly of 
soluble radioisotopes such as cesium-137, the main contributor to 
long-term fallout, would have been absent as well.  

The physician then explained that the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH) was used to estimate the 
likelihood that exposure to ionizing radiation was responsible 
for the Veteran's renal cancer.  The estimated dosage used was 
the 1 rem estimate mentioned above and, in the physician's 
opinion, was excessive for the Veteran's circumstances.  The 
program calculated a probability for the renal carcinoma being 
the result of radiation exposure at 2.11 percent at the 99th 
percentile.  Based on the foregoing, the physician opined that it 
was unlikely that the Veteran's renal cancer could be attributed 
to radiation exposure while in military service.  

In a March 2010 opinion, the Director of Compensation and Pension 
Service completed review of the Veteran's claim.  The Director 
opined that, based on the opinion of the Director, Radiation and 
Physical Exposures, and review of the evidence in its entirety, 
there was no reasonable possibility that the Veteran's renal 
cancer was the result of exposure to radiation during active 
service.

As to whether service connection may be granted presumptively for 
kidney cancer as a chronic disease under 38 C.F.R. § 3.307, the 
Veteran's report of medical examination at discharge shows no 
diagnoses, defects, abnormalities or other findings concerning 
kidney cancer.  The medical evidence establishes that the 
condition was first diagnosed in 2001, which is many years after 
his discharge form active service in 1947.  Therefore, 
presumptive service connection for kidney cancer may not be 
granted under 38 C.F.R. § 3.307, 3.309 (2009) based upon the 
initial manifestation of the disability within the prescribed 
period following active duty.

The Veteran may still establish service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In the present case, there are no medical opinions 
or findings establishing that the diagnosed left kidney cancer is 
the result of the Veteran's active service, including exposure to 
ionizing radiation.  While the Veteran's statements may be taken 
to establish continuity of symptomatology of a kidney condition 
for periods of time after his discharge from active service, 
evidence of an etiological link between a currently diagnosed 
disability and active service is still required.  See Savage v. 
Gober, 10 Vet. App. 488 (1997)

The Veteran has stated and testified that his left kidney cancer 
is the result of his active service.  And the Board is cognizant 
that he served as a medical technician during his active service.  
However, the record does not show that he has the medical 
expertise required to offer medical opinions on complicated 
medical questions such as the date of onset of his kidney cancer 
of the etiology of the disability.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, the Board has placed greater probative 
value on the opinion reached by the VA physician that rendered 
the March 2010 opinion who has the medical training necessary to 
render such opinion. 

The preponderance of the evidence is against the claim for 
service connection for cancer of the left kidney, including as 
the result of exposure to ionizing radiation.  There is no doubt 
to be resolved; and service connection for cancer of the left 
kidney including as the result of exposure to ionizing radiation 
is not warranted.


ORDER

Service connection for cancer of the left kidney, including as 
the result of exposure to ionizing radiation, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


